Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4,7-14,17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claims 1,11,20 the prior art fails to disclose determining a first sidelink feedback resource within a sidelink slot by applying the offset to a second sidelink feedback resource for a sidelink transport block transmitted by the first wireless device to a second wireless device;
determining an uplink slot that overlaps with the first sidelink feedback resource in time, wherein the uplink slot is a last uplink feedback slot overlapping with the first sidelink feedback resource; and
transmitting, to the base station and in the uplink slot, a sidelink feedback report.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoang et al. ( US Pub.2020/0267597; Method and Apparatus for Handling Sidelink and Uplink HARQ Feedback in a Wireless Communication);
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HANH N NGUYEN/Primary Examiner, Art Unit 2413